July 3, 1931. The opinion of the Court was delivered by
The decision of this Court in the case of Ex Parte WachoviaBank (Nettles v. Bank), 160 S.C. 104,158 S.E., 214, is conclusive against the right of the respondent bank to priority in the distribution of the assets of the insolvent bank. The Court sua sponte will take notice of the fact that the Act of 1927 (Act April 26, 1927 [35 St. at Large, p. 369]), upon which the plaintiff relies, was declared unconstitutional in the case cited. The order appealed from, which will be reported, is accordingly reversed.
MR. CHIEF JUSTICE BLEASE, and MESSRS. JUSTICES STABLER and CARTER concur.